DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1 and 4 have been amended, claim 10 has been withdrawn in the restriction in the previous office action, claims 2-3 and 7-9 have been canceled and claims 1, 4-6 are currently pending in the office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is  rejected under 35 U.S.C. 103 as being unpatentable over Morell (5,975,303) in view of Kuo (2011/0183089) and Qiu et al (2003/0111393).
As to claim 1, Morell discloses cushioning package material made of a paper material (paperboard bumper, abstract), the cushioning package material comprising two cushioning members (Figures 11-12 showing three sections with one base section and two side wall sections 123 and 125), wherein the two cushioning members are fixedly connected to form an L-shaped structure (one of the sidewall section 123 is forming an L-shape structure with the base section, and other one of the sidewall section 125 is also forming an L-shape structure with the base section) and 5each of the cushioning members comprises a U-shaped tubular portion (as shown in Figure 12, the center is forming an U-shape tubular portion) and a cuboid tubular portion (at two sides of the U-shape tubular portion).  However, Morell does not disclose a plurality of paper tubes each having an oval cross-section are disposed inside the cuboid tubular portion, and a strengthening insertion tube is disposed inside the U-shaped tubular portion.  Nevertheless, Kuo discloses an U-shaped tubular protective portion (100) for use to protect the screen panel (500), the U-shaped tubular protective portion comprises U-sectioned hollow channel with U-shaped inner wall (610) and U-shaped outer wall (620) and a hollow space (630) enclosed in between the inner and the outer wall (610), (620),  the U-shaped hollow space (630) serves as a buffer space to buffer impact forces or compressing forces applied to the U-shaped outer wall (620), Kuo further discloses at least one strengthening insertion tube (200) disposed inside the U-shaped tubular portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the U-shape channel of Morell with double wall tubular structure with strengthening mean form between the U-shaped hollow space as taught by Kuo in order to provide additional buffer surface to buffer impact forces or compressing forces applied to the U-shaped outer wall ([0025]) and the strengthening insert increase the structure to further buffer the impact forces and the compressing force applied normal to the outer bottom wall.
	Qiu also discloses a protective structure to protect the corner of an object, the protecting structure discloses a U-shape channel (30, 28) and cuboid tubular portions form around the U-shaped channel (30, 28 Figure 2), each of the cuboid tubular portion further discloses reinforcing tubes (14) paper tubes ([0013] teaches the reinforcing tubes are spiral paper board tube) each having an oval cross-section are disposed inside the cuboid tubular portion (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cuboid tubular portion of Morell with reinforcing tube as disposed within the cuboid tubular portion as taught by Qiu to increase the structure of the cuboid tubular portions  to further buffer the impact forces and the compressing force applied normal to the cuboid tubular portion that is adjacent to the U-shaped tubular structure.
 Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Morell (5,975,303) in view of in view of Kuo (2011/0183089) and Qiu et al (2003/0111393), further in view of R. T. White (2,196,157).

    PNG
    media_image1.png
    399
    561
    media_image1.png
    Greyscale

As to claim 4, Morell further discloses the two cushioning member are in integral connection via a connecting cardboard (as shown in Figure 11, the two cushioning member are an integral structure connected via a panel 123, center panel and opposite panel 125 as shown in Figure 12) and  is using adhesive to assemble the cushioning packaging, but does not disclose the two cushioning members are in integral connection via a connecting cardboard and joints of the two cushioning members are connected by environmentally friendly adhesive paper.  Nevertheless, White discloses a cushioning material assemble with adhesive paper (13, page 2, first column, lines 12-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cushioning package of Morell with adhesive paper as taught by White to easily disassemble the cushioning package by remove the adhesive paper in order to meeting the requirement to recycle the cushioning package without any adhesive. 
As to claim 5, Morell as modified does not disclose the two cushioning member are of the same size and shape (the sides 123 and 125 are different shape and size compare to the center panel).  However, Morell further discloses a corner protection (Figure 2) showing two cushioning members (Figure 1 and Figure 2) and the two cushioning member are the same shape and same size (Figure 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two cushioning members of Morell in the second embodiment (Figures 11-12) made with same length forming two cushioning member are the same shape and same size as taught by the first embodiment (Figures 1-2)  to provide additional protection to the side wall of the length of the product.  
As to claim 6, Morell as modified further discloses the connecting cardboard comprises a main body portion and four covering portions, at least one fold is disposed at a middle part of the main body portion, and the four covering portions are all disposed at long sides of the main body portion and are integrally formed together with the main 20body portion (Figure annotate above).
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-6 have been considered but are moot because the new ground of rejection.
ConclusionApplicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736